UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 25, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23314 TRACTOR SUPPLY COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3139732 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 200 Powell Place, Brentwood, Tennessee (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (615) 440-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at July 23, 2011 Common Stock, $.008 par value TRACTOR SUPPLY COMPANY INDEX Page No. PART I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – June 25, 2011 (unaudited), December 25, 2010and June 26,2010 (unaudited) 3 Consolidated Statements of Income (unaudited) – For the Fiscal Three and Six Months Ended June 25, 2011and June 26, 2010 4 Consolidated Statements of Cash Flows (unaudited) – For the Fiscal Six Months Ended June 25, 2011and June 26, 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. Other Information 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signature 21 ii PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACTOR SUPPLY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 25, December 25, June 26, ASSETS (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ $ Restricted cash Short-term investments Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Goodwill Deferred income taxes Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ $ Accrued employee compensation Other accrued expenses Current portion of capital lease obligations 33 91 Income taxes payable Deferred income taxes Total current liabilities Capital lease obligations, less current maturities Deferred income taxes Deferred rent Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, 40,000 shares authorized, $1.00 par value; no shares issued Common stock, 200,000,000 shares authorized at June 25, 2011, 100,000,000 shares authorized at December 25, 2010 and June 26, 2010; $.008 par value;79,808,325 shares issued and 71,592,179 shares outstanding at June 25, 2011, 78,835,508 shares issued and72,775,862 shares outstanding at December 25, 2010 and78,074,276 shares issued and 72,618,530 shares outstanding at June 26, 2010 Additional paid-in capital Treasury stock – at cost, 8,216,146 shares at June 25, 2011, 6,059,646 shares at December 25, 2010 and 5,455,746 sharesat June 26, 2010 ) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ 3 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) For the fiscal three months ended For the fiscal six months ended June 25, June 26, June 25, June 26, (Unaudited) (Unaudited) Net sales $ Cost of merchandise sold Gross margin Selling, general and administrative expenses Depreciation and amortization Operating income Interest expense, net Income before income taxes Income tax expense Net income $ Net income per share – basic $ Net income per share – diluted $ Weighted average shares outstanding: Basic Diluted Dividends declared per common share outstanding $ 4 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the fiscal six months ended June 25, June 26, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Depreciation and amortization Loss on disposal of property and equipment Stock compensation expense Deferred income taxes ) Change in assets and liabilities: Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued employee compensation ) ) Other accrued expenses ) ) Income taxes payable Other ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment Restricted cash deposits ) Purchases of short-term investments ) Proceeds from sale of short-term investments Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving credit agreement Repayments under revolving credit agreement ) Excess tax benefit on stock option exercises Principal payments under capital lease obligations ) ) Restricted stock units withheld to satisfy tax obligations ) ) Repurchase of common stock ) ) Net proceeds from issuance of common stock Cash dividends paid to stockholders ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ 95 Income taxes Non-cash accruals for construction in progress 5 Index TRACTOR SUPPLY COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation: The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These statements should be read in conjunction with our Annual Report on Form 10-K for the fiscal year ended December 25, 2010.The results of operations for the fiscal three-month and six-month periods are not necessarily indicative of results for the full fiscal year. Our business is highly seasonal.Historically, our sales and profits have been the highest in the second and fourth fiscal quarters of each year due to the sale of seasonal products.Unseasonable weather, excessive precipitation, drought, and early or late frosts may also affect our sales.We believe, however, that the impact of extreme weather conditions is somewhat mitigated by the geographic dispersion of our stores. We experience our highest inventory and accounts payable balances during the first fiscal quarter each year for purchases of seasonal products in anticipation of the spring selling season and again during the third fiscal quarter in anticipation of the winter selling season. Note 2 – Stock Split: On July 29, 2010, our Board of Directors announced a two-for-one split of our outstanding shares of common stock to be effected in the form of a stock dividend. On September 2, 2010, stockholders of record at the close of business on August 19, 2010, were issued one additional share of common stock for each share owned by such stockholder.The stock split increased the number of shares of common stock outstanding from approximately 36.3 million to approximately 72.7 million.Share and per-share amounts (including stock options and restricted stock units) shown in the consolidated financial statements and related notes reflect the split. The total number of authorized common shares and the par value thereof was not changed by the split.The number of shares held in Treasury was not adjusted for the split. Note 3 - Change in Accounting Method: As discussed in the fiscal 2010 Annual Report on Form 10-K, during fiscal 2010 and effective December 25, 2010, the Company elected to change its method of accounting for inventories from lower of cost, as determined by the LIFO method, or market, to lower of cost, as determined by the average cost method, or market.The Company believes the change was preferable as the average cost method better reflects the current value of inventory on the consolidated balance sheets, provides a better reflection of periodic income and improves comparability with our peers. The Company applied this change in method of inventory costing retrospectively to all prior periods presented in the 2010 Form 10-K and herein in accordance with accounting principles relating to accounting changes.Certain components of the Company’s financial statements affected by the change in costing methodology as originally reported under the LIFO method and as adjusted for the change to the average cost method are as follows (the as adjusted consolidated statement of income information for the three months ended June 26, 2010 was presented in the 2010 Form 10-K and therefore is not included in the disclosure below) (in thousands): 6 Index For the fiscal six months ended June 26, 2010 As Previously Reported Effect of Change As Adjusted Consolidated Statements of Income Net sales $ $ $ Gross margin Operating income Net income Net income per share Basic $ $ $ Diluted $ $ $ June 26, 2010 As Previously Reported * Effect of Change As Adjusted Consolidated Balance Sheets Inventories $ $ $ Deferred income taxes (current asset) ) Total current assets Deferred income taxes 4 Total assets Income taxes payable ) Deferred income taxes (current liability) Total current liabilities Other long-term liabilities Total liabilities Retained earnings Total stockholders’ equity Totalliabilities andstockholders’ equity For the fiscal six months ended June 26, 2010 As Previously Reported * Effect of Change As Adjusted Consolidated Statements of Cash Flows Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes ) ) Inventories ) ) ) Income taxes payable ) Other 20 Net cash provided by operating activities $ $ $ *As described in Note 4 - Reclassifications, certain other amounts in the previously issued consolidated balance sheet and consolidated statement of cash flows have been reclassified to conform to the fiscal 2011 presentation. 7 Index Note 4 – Reclassifications: Certain amounts in previously issued financial statements have been reclassified to conform to the fiscal 2011 presentation. Amounts related to accrued employee compensation ($15.6million) have been reclassified from other accrued expenses to accrued employee compensation. The change affected our June 26, 2010 Consolidated Balance Sheets and the Consolidated Statement of Cash Flows for the fiscal six months ended June 26, 2010. Also, marketing support fund receivables due from vendors previously classified in prepaid expenses and other current assets have been reclassified to reduce accounts payable ($11.6 million at December 26, 2009). The change affected our Consolidated Statement of Cash Flows for the fiscal six months ended June 26, 2010. Note 5 – Restricted Cash: As of June 25, 2011, the Company’s restricted cash consisted of a $21.9 million time deposit held as collateral for a letter of credit for certain insurance policies through April 1, 2012. Note 6 – Short-term Investments: At December 25, 2010 and June 26, 2010, the Company’s short-term held-to-maturity investments consisted of a $15.9 million one-year U.S. Treasury note held as collateral for a letter of credit. This investment is stated at amortized cost, which approximates fair value. The note matured on May 11, 2011. We had no short-term investments at June 25, 2011. Note 7 – Fair Value of Financial Instruments: Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date. The Company uses a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. Financial Instruments Not Carried at Fair Value Our financial instruments consist of cash and cash equivalents, restricted cash, short-term investments, short-term receivables, trade payables and long-term debt instruments.The carrying values of cash and cash equivalents, restricted cash, short-term receivables and trade payables approximate current fair value.We had no borrowings under the revolving credit facility at June 25, 2011, December25, 2010 or June 26, 2010. Our short-term investment was classified as Level 1 as these types of investments trade with sufficient frequency and volume to enable us to obtain pricing information on an ongoing basis.The fair value at December 25, 2010 and June 26, 2010 was $15.9 million. Our one-year U.S. Treasury note matured on May 11, 2011. We had no short-term investments at June 25, 2011. Note 8 – Inventories: Inventories are stated at the lower of cost, as determined by the average cost method, or market.Inventory cost consists of the direct cost of merchandise including freight.Inventories are net of shrinkage, obsolescence, other valuation reserves and vendor allowances. Note 9 – Property and Equipment: Property and equipment is comprised as follows (in thousands): June 25, December 25, June 26, Land $ $ $ Buildings and improvements Furniture, fixtures and equipment Computer software and hardware Construction in progress Accumulated depreciation and amortization ) ) ) $ $ $ 8 Index Note 10 – Share-Based Compensation: Share-based compensation includes stock options, restricted stock unit awards and certain transactions under our Employee Stock Purchase Plan (the “ESPP”).Share-based compensation expense is recognized based on grant date fair value of all options and restricted stock unit awards plus a discount on shares purchased by employees as a part of the ESPP.The discount under the ESPP represents the difference between the grant date market value and the employee’s purchase price.For the second quarters of fiscal 2011 and 2010, share-based compensation expense lowered pre-tax income by $3.4 million and $3.1 million, respectively, and $7.0 million and $6.2 million for the first six months of fiscal 2011 and 2010, respectively. Forfeitures are estimated at the time of valuation and reduce expense ratably over the vesting period. This estimate is adjusted periodically based on the extent to which actual forfeitures differ, or are expected to differ, from the previous estimate. Stock Options Under our 2009 Stock Incentive Plan, options may be granted to officers, non-employee directors and other employees.The per share exercise price of options granted shall not be less than the fair market value of the stock on the date of grant and such options will expire no later than ten years from the date of grant.Vesting of options commences at various anniversary dates following the dates of grant. The fair value of each option grant is separately estimated for each vesting date.The fair value of each option is recognized as compensation expense ratably over the vesting period.We have estimated the fair value of all stock option awards as of the date of the grant by applying a Black-Scholes pricing valuation model.The application of this valuation model involves assumptions that are judgmental and highly sensitive in the determination of compensation expense. The following summarizes information concerning stock option grants during fiscal 2011 and 2010: Fiscal three months ended Fiscal six months ended June 25, 2011 June 26, 2010 June 25, 2011 June 26, 2010 Stock options granted Weighted average exercise price $ Weighted average fair value per option $ The weighted average key assumptions used in determining the fair value of options granted in the three and six months ended June 25, 2011 and June 26, 2010 are as follows: Fiscal three months ended Fiscal six months ended June 25, 2011 June 26, 2010 June 25, 2011 June 26, 2010 Expected price volatility % Risk-free interest rate % Weighted average expected lives in years Forfeiture rate % Dividend yield % As of June 25, 2011, total unrecognized compensation expense related to non-vested stock options was approximately $13.6 million with a remaining weighted average expense recognition period of 1.6 years. Restricted Stock Units During the first six months of 2011 and 2010, we granted 63,484 and 144,038 restricted stock units, respectively, which vest over an approximate three year term from the date of grant and had a weighted average grant date fair value per share of $53.23 and $26.96, respectively.As of June 25, 2011, total unrecognized compensation expense related to non-vested restricted stock units was approximately $5.4 million with a remaining weighted average expense recognition period of 2.0 years. For the majority of restricted stock units granted, the number of shares issued on the date the restricted stock units vest is net of the minimum statutory tax withholding requirements that we pay on behalf of our employees.During the first six months of 2011 and 2010, we issued 62,859 and 79,626 shares as a result of vested restricted stock units, respectively.These amounts are net of 18,531 and 25,982 shares withheld to satisfy $1.0 million and $0.7 million of employees’ tax obligations for the first six months of 2011 and 2010, respectively. 9 Index Employee Stock Purchase Plan The ESPP provides our employees the opportunity to purchase, through payroll deductions, shares of our common stock at a 15% discount.Pursuant to the terms of the ESPP, we issued 29,829 and 40,442 shares of our common stock during the first six months of fiscal 2011 and 2010, respectively.Total stock compensation expense related to the ESPP was approximately $0.3 million and $0.2 million during the first six months of 2011 and 2010, respectively.In connection with the 2010 stock split as discussed in Note 2, the number of shares of our common stock that are reserved under the ESPP increased from 4,000,000 shares to 8,000,000 shares.At June 25, 2011, there were 6,270,023 shares of common stock reserved for future issuance under the ESPP. There were no significant modifications to our share-based compensation plans during the fiscal six months ended June 25, 2011. Note 11 - Net Income Per Share: We present both basic and diluted earnings per share (“EPS”) on the face of the consolidated statements of income.Basic EPS is calculated as income available to common stockholders divided by the weighted average number of shares outstanding during the period.There were no participating securities other than common stock during the three and six months ended June 25, 2011.Diluted EPS is calculated using the weighted average outstanding common shares and the treasury stock method for options and restricted stock units. Net income per share is calculated as follows (in thousands, except per share amounts): Fiscal three months ended June 25, 2011 Fiscal three months ended June 26, 2010 Income Shares Per ShareAmount Income Shares Per ShareAmount Basic net income per share: Net income $ Dilutive stock options and restricted stock units outstanding ) ) Diluted net income per share: Net income $ Fiscal six months ended June 25, 2011 Fiscal six months ended June 26, 2010 Income Shares Per ShareAmount Income Shares Per ShareAmount Basic net income per share: Net income $ Dilutive stock options and restricted stock units outstanding ) ) Diluted net income per share: Net income $ Options to purchase shares of common stock that were outstanding at the end of the respective periods, but were not included in the computation of diluted earnings per share because the effect of exercising such options would be antidilutive, were 0.4 million and 0.6 million for the three months ended June 25, 2011 and June 26, 2010, respectively. 10 Index Note 12 – Credit Agreement: We are party to a Senior Credit Facility (the “Credit Agreement”), which provides for borrowings up to $350 million (with sublimits of $75 million and $20 million for letters of credit and swingline loans, respectively).The Credit Agreement has an Increase Option for $150 million (subject to additional lender group commitments).The Credit Agreement is unsecured and matures in February 2012, with proceeds expected to be used for working capital, capital expenditures, and share repurchases. At June 25, 2011, there were no outstanding borrowings under the Credit Agreement.There were $39.7 million outstanding letters of credit as of June 25, 2011.Borrowings bear interest at either the bank’s base rate or LIBOR plus an additional amount ranging from 0.35% to 0.90% per annum, adjusted quarterly based on our leverage ratio (0.40% at June 25, 2011 and 0.50% at June 26, 2010).We are also required to pay quarterly in arrears, a commitment fee for unused capacity ranging from 0.06% to 0.18% per annum, adjusted quarterly based on our leverage ratio (0.08% at June 25, 2011 and 0.10% at June 26, 2010).The agreement requires quarterly compliance with respect to fixed charge coverage and leverage ratios.As of June 25, 2011, we were in compliance with all debt covenants. Note 13 – Treasury Stock: On April 28, 2011, the Company’s Board of Directors authorized a $600 million increase to the existing share repurchase program, bringing the total amount authorized to date under the program to an aggregate of $1 billion, exclusive of any fees, commissions, or other expenses related to such repurchases, through April 2015. The repurchases may be made from time to time on the open market or in privately negotiated transactions.The timing and amount of any shares repurchased under the program will depend on a variety of factors, including price, corporate and regulatory requirements, capital availability, and other market conditions.Repurchased shares will be held in treasury.The program may be limited or terminated at any time without prior notice. We repurchased 1,145,000 and 149,311 shares under the share repurchase program for a total cost of $69.7 million and $9.9 million during the second quarters of 2011 and 2010, respectively. During the first six months of 2011 and 2010 we repurchased 2,156,500 and 222,411 shares under the share repurchase program for a total cost of $122.9million and $13.7 million, respectively. As mentioned in Note 2, the shares held at the time of our 2010 stock split were not adjusted.As of June 25, 2011, we had remaining authorization under the share repurchase program of $620.0 million exclusive of any fees, commissions, or other expenses. Note 14 – Dividends: During the first six months of 2011, the Board of Directors declared the following dividends: Date Declared Dividend Amount Per Share Stockholders of Record Date Date Paid February 4, 2011 $ February 22, 2011 March 8, 2011 April 28, 2011 $ May 16, 2011 June 1, 2011 It is the present intention of the Board of Directors to continue to pay a quarterly cash dividend; however, the declaration and payment of future dividends will be determined by the Board of Directors in its sole discretion and will depend upon the earnings, financial condition, and capital needs of the Company, along with other factors which the Board of Directors deems relevant. Note 15 – Income Taxes: Our effective income tax rate decreased to 36.7% in the second quarter of 2011 compared to 37.3% for the second quarter of 2010.For the first six months of 2011 our effective tax rate decreased to 36.6% compared to 37.0% for the first six months of 2010.The reduction in the tax rate was largely due to higher federal tax credits and the estimated favorable impact of other permanent tax differences on the full year taxable income. The Company expects the full year effective tax rate will be approximately 36.8%. Note 16 – Comprehensive Income: The Company’s comprehensive income is equal to net income for the second quarter and first six months ended June 25, 2011 and June 26, 2010. 11 Index Note 17 – Commitments and Contingencies: Construction Commitments At June 25, 2011, we had commitments related to construction projects for new stores and a distribution center totaling approximately $7.2 million and commitments to purchase three stores previously under lease for approximately $7.5 million. Letters of Credit At June 25, 2011, there were $39.7 million outstanding letters of credit under the Credit Agreement and an $18.9million outstanding letter of credit at a financial institution outside of the Credit Agreement which is collateralized by a time deposit classified as restricted cash. The letter of credit will automatically increase by $1.0 million in each of the next three quarters bringing the total outstanding letter of credit balance to $21.9 million. Litigation The Company received and responded to a Request for Information from the United States Environmental Protection Agency (“EPA”) relating to certain recreational vehicles and non-road spark ignition engines sold by the Company.In the first quarter of fiscal 2011, the Environmental Enforcement Section of the Department of Justice (“DOJ”), on behalf of the EPA, informed the Company that it believed the Company had violated the Clean Air Act by importing or causing the importation of certain engines not covered by certificates of conformity issued by the EPA, and that unless the DOJ and the Company were able to reach a settlement, the DOJ was prepared to commence a civil action. The Company is currently engaged in settlement discussions with the DOJ that would call for the payment of a civil penalty and certain injunctive relief.The engines were purchased by the Company pursuant to agreements with four vendors under which the vendors represented that their products complied with all applicable laws and regulations and under which the vendors agreed to indemnify the Company for any liabilities or costs relating to, among other matters, the noncompliance or alleged noncompliance of their products.The Company has notified these vendors of the EPA’s position and expects to be reimbursed for any liabilities or costs relating to this matter.The Company currently is working with these vendors to provide additional information to the DOJ and EPA regarding the alleged violations, and is engaged in settlement discussion with the DOJ.The Company does not expect the resolution of this matter to have a material adverse effect on its financial condition, results of operations or cash flows.We do not believe it is reasonably possible that a loss in excess of the amount accrued will be incurred. We are also involved in various litigation matters arising in the ordinary course of business.Management expects these matters will be resolved without material adverse effect on our consolidated financial position, results of operations or cash flows.We believe that any estimated loss related to such matters has been adequately provided in accrued liabilities to the extent probable and reasonably estimable. Note 18 – Segment Reporting: Tractor Supply Company has one reportable segment which is the retail sale of farm and ranch products.The Company manages the business on the basis of one operating segment.The following chart indicates the average percentage of sales represented by each of our major product categories for the three and six months ended June 25, 2011 and June 26, 2010: Fiscal three months ended Fiscal six months ended June 25, 2011 June 26, 2010 June 25, 2011 June 26, 2010 Product Category: Livestock and Pet 38
